     Case 2:16-cr-00059 Document 79 Filed 06/26/20 Page 1 of 5 PageID #: 217



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON




UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:16-00059


DAMIEN ANGEL BAGUT



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On June 25, 2020, the United States of America

appeared by Jeremy Wolfe, Assistant United States Attorney, and

the defendant, Damien Angel Bagut, appeared in person and by his

counsel, Glen D. Conway, for a hearing on the petition seeking

revocation of supervised release and amendment thereto submitted

by United States Probation Officer Steven M. Phillips.              The

defendant commenced a thirty-one (31) month term of supervised

release in this action on November 7, 2018, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on August 2, 2018.
   Case 2:16-cr-00059 Document 79 Filed 06/26/20 Page 2 of 5 PageID #: 218



            The court heard the admissions of the defendant and

the representations and argument of counsel.



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant used and possessed controlled

substances inasmuch as on February 26, June 25, July 30,

August 2, and August 5, 2019, he submitted urine specimens that

tested positive for cocaine and on September 2, 2019, admitted

to the probation officer that he snorted cocaine at least three

times during the months of July and August 2019, and on March 9,

2020, he submitted a urine specimen that tested positive for

marijuana and admitted his use to the probation officer that he

smoked marijuana within the previous week; (2) the defendant

made himself unavailable for supervision in that he had not

contacted the probation officer since September 6, 2019, until

March 9, 2020, after his date of arrest, and was not found to be

at his address on record when the probation officer attempted

home contact with the defendant on October 21, October 30, and

December 23, 2019; and (3) the defendant failed to attend weekly

outpatient substance abuse treatment as instructed by the
                                      2
   Case 2:16-cr-00059 Document 79 Filed 06/26/20 Page 3 of 5 PageID #: 219



probation officer on November 18, 2018, in that he has failed to

appear for mandatory outpatient substance abuse treatment since

September 17, 2019, and failed to attend weekly drug testing as

instructed by the probation officer on June 3, 2019, in that he

has failed to appear for mandatory drug testing since October 1,

2019; all as admitted by the defendant on the record of the

hearing and all as set forth in the petition on supervised

release and amendment thereto.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, sentenced to TIME SERVED, to be
                                      3
   Case 2:16-cr-00059 Document 79 Filed 06/26/20 Page 4 of 5 PageID #: 220



followed by a term of twenty-four (24) months of supervised

release upon the same terms and standard conditions as

heretofore, and the special condition that he immediately

participate in and successfully complete the residential

sobriety and recovery program at Lifehouse for a minimum period

of eight months to as long as fourteen months, or a like program

approved by the probation officer, where he shall follow the

rules and regulations of the facility and participate in drug

abuse counseling and treatment as directed by the probation

officer.



           It is further ORDERED that the defendant shall this

date travel directly, without interruption, from his place of

imprisonment to the residential treatment facility, with

transportation expected to be provided by his girlfriend, Amanda

Mitchem.



           The defendant was remanded to the custody of the

United States Marshal.      It is further ORDERED that the defendant

is to be released from custody forthwith this date.




                                      4
   Case 2:16-cr-00059 Document 79 Filed 06/26/20 Page 5 of 5 PageID #: 221



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.




                             DATED:       June 26, 2020




                                      5
